          Case 1:21-cr-00092-AJN Document 73 Filed 06/14/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           6/14/2021


 United States of America,


                –v–                                                             21-cr-92 (AJN)

                                                                                    ORDER
 Julia Greenberg,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court received a sealed motion from Ms. Greenberg to modify her release conditions

to allow her to represent clients in asylum interviews. The Government shall respond to the

motion by June 18, 2021, and Ms. Greenberg may file a reply by June 23, 2021. In its response,

the Government should note its position on whether any portions of the motion and supporting

papers should remain under seal.

       The Court also reminds the parties that pursuant to Rule 2.B of its Individual Practices in

Criminal Cases, all letters to the Court that exceed one page must be double spaced.


       SO ORDERED.

Dated: June 14, 2021                              __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
